137 U.S. 56 (1890)
SHENFIELD
v.
NASHAWANNUCK MANUFACTURING COMPANY.
No. 19.
Supreme Court of United States.
Argued October 21, 1890.
Decided November 3, 1890.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*59 Mr. E.N. Dickerson for appellant.
Mr. William A. Jenner for appellees.
MR. CHIEF JUSTICE FULLER, after stating the case as above reported, delivered the opinion of the court.
The suspender-end of the appellant's patent is a button-loop of flat cord or strip of fibrous material "bent edgewise upon itself and sewed together at the meeting edges, leaving an opening for the button-hole at the bend," as described in the instance of cloak-button loops made of flat braid. It appears from the specification, stipulation or proofs that suspender-ends of round cord, with the ends turned back and fastened to form loops, were known when this patent was procured, as were also suspender-ends of flat material and with the inner edges united by stitching, or by a clamp, just above the button-hole, so as to form it. The prior patents and the crocheted towel loops and suspender-ends also illustrate the common practice of uniting the suspender-ends to attaching pieces of leather or cloth.
We agree with the learned judge holding the Circuit Court, that it did not involve invention "to make a suspender-end of flat cord in substantially the same way that suspender-ends of round cord had been made, and in substantially the same way in which flat button ends had been made for the purpose of fastening or securing other articles of wearing apparel than trousers." The connection of the end to the attaching piece gave no patentable character to the loop and was old, as was the attachment to the buckle, nor was any new mode of operation produced by the combination of the devices in this article.
The decree of the Circuit Court is
Affirmed.